                                                                                         FILED
UNITED STATES DISTRICT COURT                                                             CLERK
EASTERN DISTRICT OF NEW YORK                                                   2:36 pm, Jul 15, 2021
------------------------------------------------------------------X
                                                                                   U.S. DISTRICT COURT
UNITED STATES OF AMERICA,                                                     EASTERN DISTRICT OF NEW YORK
                                                                                   LONG ISLAND OFFICE
                                   Plaintiffs,
                                                                      ORDER
                                                                      18-CR-394 (GRB)(AYS)
                 -against-

JOHN DRAGO,

                                   Defendant.


------------------------------------------------------------------X

GARY R. BROWN, United States District Judge:

        Before the Court are objections by defendant John Drago to the May 6, 2021 Report &

Recommendation of Magistrate Judge Shields concerning the potential suppression of

approximately 300 documents (the “contested documents”) based upon the illegal search of the

Kayla Companies’ business location. Familiarity with the prior orders in this matter is assumed.

        The Report & Recommendation describes the contested documents as “approximately 300

documents” raising a matter of some concern. Docket Entry (“DE”) 154 at 2. Apparently, at an

independent source hearing held before Magistrate Judge Shields on October 20, 2020 , counsel

introduced a color-coded list of documents as Exhibit A. The “original” of that document was

provided to Magistrate Judge Shields as a courtesy copy, but the parties failed to file it on ECF or

otherwise preserve it. That courtesy copy is annexed hereto and will be filed on ECF with this

opinion. In fact, subsequent to the hearing, both sides submitted variants of Exhibit A – the
Government adding several documents 1 and the defendant modifying some of the color coding to

indicate at least one more document was subject to challenge. 2 Given the troubled history of this

case, such imprecision is particularly inappropriate. The efforts by both sides to unilaterally alter

the subject of the hearing are rejected, and the universe of documents considered herein is limited

to the version of Exhibit A annexed hereto. Counsel are hereby cautioned that greater precision

will be expected of them going forward, and they will be expected to work cooperatively to ensure

that a proper record of these proceedings is created and maintained.

         In reviewing a Report and Recommendation, the district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1). Where a party makes specific and timely objections to a magistrate judge’s

findings or recommendations as to dispositive motions, the district court must apply a de novo

standard of review to the portions of the Report and Recommendation to which the objection is

made. Fed. R. Civ. P. 72(b); see LLC v. Doe 3, 604 F.3d 110, 116 (2d Cir. 2010); see also 28

U.S.C. § 636(b)(1). However, “general or conclusory objections, or objections which merely recite

the same arguments presented to the magistrate judge, are reviewed for clear error.” Caldarola v.

Town of Smithtown, No. 09-cv-272, 2011 U.S. Dist. LEXIS 37280, at *1 (E.D.N.Y. Apr. 4, 2011)

(citations omitted). Because Plaintiff's objections consist of general conclusory arguments and

issues that were presented to Judge Shields, the undersigned reviews the Report and

Recommendation for clear error.




1
  See DE 141-2, p. 7 n.2 (government submitting “‘slightly modified’ exhibit list”); p. 14 n.3 (rationale for unilateral
addition of exhibits 315-16); p. 27 (justification for adding exhibit 314). For avoidance of doubt, the Government
may not introduce these exhibits at trial.
2
  See DE 131, p. 15 n.9 (defendant submitting “modified” list – without indicating in what manner it has been
modified.


                                                                                                                       2
        Here, the documents at issue, by and large, consist of documents maintained by

Government agencies and other public entities and financial institutions. The testimony at the

hearing established that the Government had put mechanisms in place that would have uncovered

these documents, and that its investigation had or would have resulted in the discovery of virtually

all of the subject documents. The objections raised by defendant miss the mark. 3 Defendant’s

principal objection revolves around the testifying case agent, who lacked knowledge of the search

and the review of materials obtained therefrom (and in one instance, somewhat troublingly, led to

some erroneous testimony about those processes). However, since the purpose of this agent’s

testimony was to explicate the investigative practices that had or would have been executed

notwithstanding the search, the objection proves irrelevant. Moreover, Judge Shields carefully

evaluated the witness’s credibility, and her thorough analysis demonstrates that the factual record

supports the application of all three exceptions to the exclusionary rule to the contested documents.

See Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016).

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has carefully reviewed

and considered the careful and comprehensive determinations set forth in the Report and

Recommendation and finds Judge Shields’ Report and Recommendation to be thorough, well-

reasoned and free from clear error. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b); Piroleau

v. Caserta, No. 10-CV-5670 (SJF), 2012 WL 5389931, at *1 (E.D.N.Y. Oct. 29, 2012); see also

Killoran v. Westhampton Beach School Dist., No. 18-CV-3389 (DRH), 2020 WL 1433647

(E.D.N.Y. Mar. 11, 2020). Accordingly, the Court adopts the Report and Recommendation, dated

May 6, 2021, DE 154, of Magistrate Judge Shields in its entirety and defendant’s objections are

overruled.


3
 Some of defendant’s objections border upon frivolity. See, e.g., DE 161 at 14 (arguing that defendant, who
proffered and made numerous admissions, had “no understanding of what his business had allegedly done wrong.”).


                                                                                                              3
       Finally, the Court notes that, notwithstanding its designation as a complex case, this matter

has been pending for a long time. The status conference, presently scheduled for September

9, 2021, is hereby ADVANCED TO AN IN-PERSON CONFERENCE scheduled for July 20,

2021 at 11:00 a.m. in Courtroom 940 of the Central Islip Federal Courthouse. At that

conference, the parties should be prepared to identify and discuss any remaining issues that require

resolution prior to trial, and the parties should expect jury selection to begin shortly thereafter.


SO ORDERED.

Dated: Central Islip, New York
       July 14, 2021
                                                       /s/ Gary R. Brown
                                                       GARY R. BROWN
                                                       United States District Judge




                                                                                                       4
